Citation Nr: 1717570	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-05 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease, lumbosacral spine (hereinafter lumbar spine disability), to include whether the reduction from 40 percent to 20 percent effective July 8, 2010, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 10, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to a TDIU is reasonably raised by the record and has accordingly been included on the title page. See Rice v. Shinseki, 22 Vet. App. 447   (2009) (holding that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation).


FINDINGS OF FACT

1.  In June 2009, the RO proposed to reduce the rating for the Veteran's lumbar spine disability from 40 percent to 10 percent; the Veteran was appropriately notified of the proposed reduction and given the opportunity to contest the reduction, including by having a hearing on the matter.

2.  In a January 2011 statement of the case, the RO restored a 40 percent rating for the Veteran's lumbar spine disability prior to reducing the rating to 20 percent, effective July 8, 2010.
      
3.  At the time of the reduction of the disability rating below 40 percent, Veteran exhibited improvement in ranges of motion in his lumbar spine, to include forward flexion greater than 30 degrees.

4.  At no time during the appeal period, has the Veteran's lumbar spine disability been manifested by favorable or unfavorable ankylosis or equivalent functional impairment.

5.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The reduction in the rating assigned for degenerative disc disease, lumbosacral spine, from 40 percent to 20 percent, effective July 8, 2010, was not proper and the requirements for restoration have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for a disability rating in excess of 40 percent for degenerative disc disease, lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

3.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105 (e).

Here, the reduction in rating for the Veteran's lumbar spine disability resulted in a reduction of compensation payments.  His combined rating was reduced from 70 percent to 60 percent, and his monthly monetary payment was decreased.  See June 2009 and February 2011 letters.  Upon review, the Board finds that the RO complied with the appropriate procedural requirements.  By correspondence dated in June 2009, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence or request a hearing. Also, the reduction was made effective no sooner than permitted by current law and regulations, i.e. no sooner than the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. 38 C.F.R. § 3.105 (e) (2016).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, Social Security Administration (SSA) records and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
The General Rating Formula provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Note (5) provides that ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.
Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence, in a June 2008 rating decision, the RO increased the rating for the Veteran's lumbar spine disability to 40 percent based on the results of a January 2008 examination.  In a November 2008 statement, the Veteran indicated his back was causing him more problems with pain.  Following a VA examination in January 2009, the RO proposed to reduce the rating for the Veteran's low back condition to 10 percent.  In the August 2009 rating decision, the RO reduced the rating.  In September 2009, the Veteran filed a notice of disagreement indicating there had been no improvement in his low back condition.  Thereafter, the Veteran underwent another VA examination in July 2010.  In a January 2011 statement of the case, the RO continued the 40 percent evaluation to July 8, 2010, the date of the most recent VA examination, explaining that the rating reduction in August 2009 was unwarranted.  However, it was determined that the July 2010 VA examination showed material improvement, given the Veteran's range of motion measurements.  Following a substantive appeal in March 2011, the RO continued the ratings as assigned in a September 2012 supplemental statement of the case.  In July 2013, the Veteran filed a claim for a TDIU due to posttraumatic stress disorder (PTSD) and "low back trauma."  In August 2014, the Veteran underwent another VA examination.  In a January 2015 rating decision, the RO increased the rating from 20 percent to 40 percent, effective July 3, 2013, the date of the Veteran's claim for a TDIU.

The Veteran has not contended that there was a failure to comply with the notice provisions governing reductions.  Rather, he argues that his lumbar spine disability did not improve and that therefore no reduction in rating was warranted.

In making a determination with respect to improvement, certain general regulatory requirements must be met. Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).   In this case, the 40 percent rating assigned for the Veteran's lumbar spine disability was in effect for less than five years. Where a disability rating has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344 (c) (2016) and the additional requirements set forth at 38 C.F.R. § 3.344 (a)-(b) (2016) are not for application.  Under 38 C.F.R. § 3.344 (c), a reexamination that shows improvement in a disability warrants a reduction in the disability rating.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  However, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169  (1992).   Further, despite the distinction noted above for disability ratings in effect for greater than 5 years, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. See Brown v. Brown, 5 Vet. App. 413   (1993); see also 38 C.F.R. §§ 4.2  , 4.10, 3.344.

Here, in a November 2007 statement, the Veteran indicated his back condition was worsening.  In January 2008, he underwent a VA examination.  He reported 3/10 back pain with flare-ups once a month lasting two or three days with 7-8/10 pain.  He was unable to perform heavy lifting or frequent bending and he had to alternate positions between sitting and standing when the pain flared.  Upon examination, his gait was antalgic, but he was able to move about the examining room.  He was able to mount and dismount the examining table and rise from the supine and sitting position on his own with much groaning.  While standing erect, the Veteran reported pain which progressed in severity to 29 degrees forward flexion measured with a goniometer.  He could then further forward flex to 39 degrees.  Backward extension was to 21 degrees, left lateral flexion was to 19 degrees, right lateral flexion was to 14 degrees and rotation was to 30 degrees bilaterally.  After three repetitions of motion, forward flexion was to 27 degrees, backward extension was to 18 degrees, left lateral flexion was to 16 degrees, right lateral flexion was to 13 degrees with 30 degrees of rotation bilaterally.  The major functional impact was noted to be pain rather than weakness, fatigue, lack of endurance or incoordination.  After the examination, the examiner noted that as the Veteran bent to pick up a shoe, he was able to forward flex to 65 degrees, not measured with a goniometer.

In an April 2008 VA treatment record, the Veteran noted marked stress with back pain that "limits his life."  He indicated having to give up hunting and stop his involvement in sports.

In a June 2008 rating decision, based on the range of motion measurements at the January 2008 VA examination, the RO increased the rating for the Veteran's back disability from 20 percent to 40 percent, effective the date of his November 2007 claim.  

In November 2008, the Veteran submitted a statement in support of claim indicating that the pain in his back was getting worse.  At a January 2009 VA examination, a history of fatigue, decreased motion, stiffness and spasms was noted.  He reported moderate flare-ups every 1 to 2 months lasting 1 to 2 days that were precipitated by bending, lifting or twisting.  They were relieved by rest, heat and exercises.  He was able to walk more than 1/4 mile, but no more than a mile.  His posture, head position and gait were normal.  The curvature of the spine was normal without ankylosis.  Upon examination, there was no spasm, atrophy or weakness noted.  Guarding, pain with motion and tenderness were noted.  The tenderness and guarding, however, were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing indicated flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.

In a June 2009 rating decision, based on the results of the January 2009 VA examination, the RO proposed to reduce the 40 percent evaluation to 10 percent.  The decision provided the Veteran notice that if the proposed action was finalized, his new combined evaluation would be 60 percent which would take place the last day of the month during which he was notified of the final rating action.
  
In an August 2009 rating decision, the evaluation was reduced.  In September 2009, the Veteran filed a notice of disagreement.  He indicated there was no improvement in his low back disability and the August 2009 rating decision was incorrect.

In July 2010, the Veteran underwent another VA examination.  He indicated having constant lower back pain.  A history of fatigue, decreased motion, stiffness, weakness and spasm was indicated.  Pain with motion and tenderness were present upon examination.  Incapacitating episodes of spine disease were not noted.  The Veteran was able to walk 1/4 mile.  Ankylosis, spasm, atrophy, guarding and weakness were not present at the examination.   Flexion was to 50 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees and left and right lateral rotation to 10 degrees.  Objective evidence of pain was noted on active range of motion and following repetitive motion.  Additional limitation after three repetitions of range of motion was caused by pain.  Flexion was to 40 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, left lateral rotation to 5 degrees, right lateral flexion to 10 degrees and right lateral rotation to 5 degrees.  The examiner noted that the Veteran arrived at the examination wearing a back brace.  When he removed the brace, he stood slightly bent forward with this knees bent and stated when he tried to straighten his knees and stand straight, he experienced sharp shooting pain across his low back.  It was noted the Veteran was able to do all activities of daily living independently.  His back condition made it difficult to do woodworking that he used to enjoy and he could no longer go fishing on a boat or play golf.   He indicated that shopping was difficult and when he was driving, he had to stop for a rest at least every 45 minutes or so.

In the January 2011 statement of the case, the RO restored the evaluation of 40 percent from November 1, 2009 and then reduced it to an evaluation of 20 percent effective July 8, 2010, the date of the July 2010 VA examination showing forward flexion greater than 30 degrees but not greater than 60 degrees.

In his March 2011 Form 9, the Veteran appealed the 20 percent rating for his low back.  Following a claim for a TDIU, the Veteran underwent another VA examination in August 2014.  IVDS was diagnosed.  The Veteran reported flare-ups of pain that caused impaired bending.  Flexion was to 35 degrees with objective evidence of painful motion beginning at 20 degrees.  Extension was to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  Right and left lateral flexion was to 5 degrees with objective evidence of painful motion beginning at 0 degrees.  Right lateral rotation was to 5 degrees with objective evidence of painful motion beginning at 0 degrees.  Left lateral rotation was to 10 degrees with objective evidence of painful motion beginning at 5 degrees.  The Veteran was unable to perform repetitive use testing with 3 repetitions because it was too painful.  Functional loss in the back was noted, to include less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation.  Incapacitating episodes of at least 1 week but less than 2 weeks were noted over the past 12 months.  In September 2014, the RO sought an addendum opinion to ask the examiner to clarify which plains of range of motion have additional 5 to 10 degree limitation of motion during pain on use/flare-ups.  In November 2014, the examiner indicated  that extension, forward flexion, left lateral flexion, right lateral flexion, left lateral rotation and right lateral rotation all had additional 5 to 10 degree of limitation of motion during pain on use or flare-ups.

Overall then, there were three VA examinations in fairly quick succession, dated in January 2008, January 2009, and July 2010.  The objective findings in January 2009, detailed above, undoubtedly show improvement as compared to the January 2008 examination.  The question for consideration is whether such improvement was sustained under the ordinary conditions of life and work.  Moreover, given the peculiar procedural background in this case, involving a partial restoration in a January 2011 rating decision, the Board finds that the salient question is whether the record then showed improvement when comparing the 2010 examination to the earlier 2009 examination.  Again, the July 2010 examination did reveal flexion in excess of 50 degrees, with no ankylosis.  Thus, the examination results do not support an evaluation in excess of the 20 percent assigned.  However, in evaluating the propriety of the reduction, the Board is not concerned with whether the criteria support an evaluation in excess of 20 percent; even if they do not, the reduction would still be inappropriate absent a showing of material improvement.  

On the facts here, the July 2010 examination does not represent an improvement over the prior January 2009 examination.  Indeed, the July 2010 examination showed decreased motion in every plane of movement, and in some cases such decrease was significant (e.g., flexion droppinfg from 90 degrees to 50 degrees, extension dropping from 30 degrees to 5 degrees).  Moreover, the Veteran's own report of symptoms do not, on the whole, reflect material improvement.  Indeed, at the January 2009 examination he reported being able to walk at least a quarter mile, and possibly up to a mile; at the July 2010 examination he was definitive that a quarter mile was his maximum walking distance.   

In light of the above, the Board finds that the criteria for restoration of the 40 percent evaluation throughout the entirety of the appeal is warranted here.  

Having restored the 40 percent evaluation, the remaining inquiry is whether an evaluation in excess of that amount is warranted for any portion of the rating period on appeal. 

The Court has held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the July 2010 and August 2014 examinations adequate for rating purposes and that higher disability ratings than those assigned are not warranted based on limitation of motion even when considering the functional effects of pain to include during flare ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare ups, and functional limitations, and relevant testing was performed by the examiners.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and a higher disability ratings are not warranted.  Moreover, to the extent that the examinations fail to conform to the requirements under Correia, there is no prejudice here.  Indeed, to achieve a rating above 40 percent, the record must show ankyloses.  Thus the relevant criteria are not impacted by the specific findings addressed in Correia.  

The objective findings previously set forth fail to support a rating in excess of 40 percent.  Indeed, there is no showing of either favorable or unfavorable ankylosis of the thoracolumbar spine.

Additionally, the Veteran has not experienced incapacitating episodes of a length that would support the grant of higher ratings.  Also, at no time during the appeal period has there been indication of ankylosis of the Veteran's spine, either favorable or unfavorable that might support ratings in excess of those assigned.  To the contrary, examiners have expressly ruled this out.  Aside from Note (5) in DCs 5235-42 explaining what constitutes unfavorable versus favorable ankylosis, precedent cases have also provided a definition of the term. These precedent cases have explained that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, the Veteran has considerably less than normal range of motion of his lumbar spine, to which his chronic pain contributes, but, at all times, he has retained some measureable degree of range of motion versus none at all, which is what ankylosis requires or, at the very least, the functional equivalent.

As the preponderance of the evidence is against a claim for ratings in excess of 40 percent, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

III.  Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's degenerative disc disease, lumbosacral spine is so exceptional or unusual as to warrant the assignment of disability ratings higher than the percentages assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board finds that the symptomatology and impairments caused by the Veteran's service connected disability, including low back pain, limited motion and flare-ups associated with low back pain are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Notably, the General Rating Formula related to the spine in conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.59 reasonably contemplates decreased or abnormal excursion, strength, speed, coordination, or endurance; weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; interference with sitting, standing, and weight bearing; pain; limitation of motion; muscle spasm; guarding; ankylosis; abnormal spinal contours; tenderness; abnormal gait; and vertebral body fracture.  Id.  Simply put, the Veteran's condition is not exceptional or unusual compared to that of a different veteran with the same rating.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

IV.  TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16 (b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.   See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In arriving at a conclusion, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Review of the claims file reveals that with the exception of a short period between July 8, 2010 and August 17, 2010, the Veteran has met the schedular requirements for a  TDIU throughout the appeal period.  Additionally, between April 23, 2009 and July 1, 2009 and after December 10, 2013, the issue of entitlement to a TDIU became moot because the Veteran was and now is receiving a 100 percent schedular rating in addition to special monthly compensation under 38 U.S.C.A. § 1114(a) and 38 C.F.R. § 3.350(i).  For the other time periods, the Board has considered whether the evidence demonstrates that the Veteran is rendered unable to follow any substantially gainful occupation and finds that it does not.

Evidence indicates that the Veteran retired as a mail carrier for the post office in December 2006 due to low back and right knee pain.  In May 2008, he filed for Social Security Administration (SSA) disability benefits and indicated he had been a mail carrier until September 2005 when he was shifted into the office to answer phones in an effort to continue working when he could no longer stand and walk all day.  The Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria. See Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the Board has considered the SSA records in assessing whether the criteria for a TDIU have been met. At that time of his application, the Veteran indicated his disabilities affected lifting, squatting, bending, walking, standing, kneeling and stair climbing.  He did not indicate issues with talking, hearing, seeing, memory, completing tasks, concentration, understanding, using his hands, getting along with others or following written or spoken instructions.   

In his November 2008 statement to VA indicating additional back and knee pain, he requested 100 percent disability or "increase to unemployability" because his doctors had told him there was "no way" he could work as a result of his service-connected disabilities.  In January 2009, he filed a formal claim for a TDIU and examinations were ordered.

Examination reports throughout the appeal period address the Veteran's physical and mental capabilities as affected by his service-connected disabilities.  In a June 2008 VA examination, the Veteran's PTSD was noted to be moderate, but his symptomatology was not shown to affect his ability to interact with people or his mental capabilities, such as judgment, comprehension or memory.  VA examinations regarding the Veteran's hypertension, respiratory disability and heart condition indicated that none of those affected his ability to work.  Regarding his upper and lower back and bilateral knees, it was noted that the Veteran could not stand, walk or sit for long periods.  His shoulder was noted to cause pain, but it affected his non-dominant arm.  Treatment records and examination reports indicate that the Veteran is able to independently perform all the activities of daily living, although his ability to exercise, drive long distances and to move about entirely without restriction is limited.
Overall, the Board finds that the Veteran's physical mobility is limited and that the evidence supports a finding that he could not perform the duties of his previous job as a mail carrier any longer due to his service-connected back and knee issues.  However, the medical evidence suggests that the Veteran's service-connected disabilities would not preclude employment at the sedentary, light, or moderate exertional level.  The Veteran is a high school graduate who served almost 23 years in the United States Air Force as a medical service technician.  During this time, he attended Noncommissioned Officer (NCO) leadership school and an NCO Academy.  His military personnel records indicate a clear record of supervisory and leadership experience that he could draw on should he wish to seek a sedentary position.  

Given the sum of the evidence above, the Board finds that the Veteran's service-connected disabilities do not render him entirely unable to secure or follow substantially gainful employment. Thus, entitlement to a TDIU is not appropriate in this case. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.   The Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).


						(CONTINUED ON NEXT PAGE)









ORDER

The reduction of the rating for service connected degenerative disc disease, lumbosacral spine from 40 percent to 20 percent, effective July 8, 2010, was improper, and restoration of the 40 percent rating is granted.

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease, lumbosacral spine is denied.

Entitlement to a TDIU is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


